Citation Nr: 0910290	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1987 rating decision wherein the Regional Office denied 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from October 
1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran has subsequently moved to 
the jurisdiction of the St. Petersburg, Florida RO. 


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for PTSD was denied by rating decision dated in 
May 1987; the veteran was provided a statement of the case in 
response to his notice of disagreement with the May 1987 
decision but he did not submit a substantive appeal within 60 
days of the issuance of the statement of the case or within 
one year of the letter notifying him of the May 1987 
decision. 

2.  The May 1987 rating decision denying entitlement to 
service connection for PTSD did not involve incorrect 
application of the statutory or regulatory provisions extant 
at the time and was the product of a reasonable exercise of 
rating judgment given the relevant facts known at the time of 
this decision; a review of the evidence before the RO at the 
time of this rating decision does not compel the conclusion 
that reasonable minds could only agree that entitlement to 
service connection for PTSD was warranted on the basis of 
such evidence.


CONCLUSIONS OF LAW

1.  The May 1987 rating decision denying service connection 
for PTSD is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986). 

2.  Clear and unmistakable error was not committed in the May 
1987 rating decision which denied the claim for service 
connection for PTSD.  38 U.S.C. § 310 (1982); 38 C.F.R. §§ 
3.303, 3.304 (1986); 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In April 1982, the RO received a formal claim for 
compensation benefits based on problems to include complaints 
of memory lapses and concentration loss.  Of record at this 
time was a copy of the Veteran's discharge papers, DD 214 
which revealed that the Veteran had active military service 
in the Marine Corps from October 1968 to April 1970.  This 
document also revealed that the Veteran had 10 months and 28 
days of foreign and/or sea service.  His military specialty 
was indicated to be "0311 Rifleman."  His awards were:  
National Defense Service Medal; Vietnam Campaign Medal with 
device; Vietnam Service Medal with one star; and Rifle Expert 
Badge.

In August 1984, the RO received a statement in which the 
veteran reported having delayed stress syndrome from Vietnam.  
He identified current psychologic treatment, as well as 
alcohol abuse treatment and complained of having difficulty 
relating to others.

By letter dated in October 1984, the RO advised the veteran 
of the need for further information in support of his PTSD 
claim.  That letter was addressed to the veteran's address of 
record.  In November 1984, the veteran responded, indicating 
that he was working with a physician to provide the requested 
information.  

The RO requested copies of portions of the Veteran's service 
personnel records.  In November 1984, the National Personnel 
Records Center (NPRC) provided VA with copies of page 3 and 9 
of the Veteran's service personnel records.  Page Three of 
the Veteran's service personnel records indicates the 
Veteran's chronological duty assignments during service and 
his primary duties.  It indicated that from June 1969 to 
December 1969 his primary duty was as a rifleman.  From 
December 1969 until February 1970, his primary duty was as a 
"scout-sniper."  Page Nine of the Veteran's service 
personnel records indicates his combat history, expeditions 
and awards record.  This indicates a history of participation 
in the defense of Da Nang, Vietnam from June 1969 to July 
1969; participation in Operation Brave Armada during July and 
August 1969; and again, participation in the defense of Da 
Nang, Vietnam from August 1969 to December 1969.

VA medical records revealed that the Veteran was hospitalized 
for inpatient treatment of alcohol abuse for two days in May 
1984.  

In August 1985, the RO advised the veteran that no further 
action would be taken on his PTSD claim until he submitted 
previously requested evidence.  

In February 1987, the Veteran submitted a written statement 
which he asserted a claim for a "nervous condition."  He 
stated that he served in the 2nd Battalion 26th Marines as a 
scout and sniper from May 1969 to April 1970.  While the 
service personnel record noted above verifies service in the 
26th Marines from approximately June 1969 to April 1970, it 
shows that he was in "F" company of the 2nd Battalion from 
June to December 1969.  From December 1969 to April 1970 he 
served in the Headquarters Company of the 26th Marines.  He 
also was only designated in the primary duty of a scout-
sniper from December 23, 1969 to February 11, 1970 a period 
of less than two months.  

In April 1987 a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported that he "was in Vietnam 10 months, was in the 
infantry, and was a scout sniper and was in combat."  He 
described flashbacks, dreams, and nightmares, and survival 
guilt about Vietnam, although no specifics were indicated in 
the report.  He primarily talked about "a feeling of being 
ripped off.  I can't trust anyone and I can't trust 
society."  The diagnosis was PTSD based on "flashbacks, 
repeated dreams of Vietnam, guilt survival, and startle 
reaction."  

The RO entered a May 1987 rating decision denying service 
connection for PTSD.  The report noted the above facts and 
that the Veteran submitted statements as to his combat 
experience in Vietnam but that he did not relate a specific 
stressor or life-threatening experience nor was one elicited 
upon VA examination.  The RO informed the veteran of its 
decision and of his appellate rights by letter dated in June 
1987.  

VA hospital records were received later in June 1987 that 
revealed the Veteran was hospitalized for inpatient treatment 
in December and January 1987 with a diagnosis of alcohol 
dependence and a personality disorder.  He was again 
hospitalized for 15 days later in January 1987 with a 
diagnosis of PTSD.  This record indicated that:  the Veteran 
had Marine combat experience in Vietnam "in a unit that had 
been virtually annihilated at Khe Sahn;" he became a sniper 
nine months into his tour; and "as far as I know I was the 
only guy not to get hit in my unit."  The Board notes that 
the Veteran service personnel records do not show service in 
Khe Sahn.  

The RO issued a confirmed rating decision in June 1987.  

In June 1987, the RO received a timely notice of disagreement 
with the May 1987 denial of service connection for PTSD; the 
RO responded via a statement of the case dated July 1987.  
The next correspondence received from the veteran is date-
stamped as received in July 1991.

On March 21, 1997, the RO received a statement in which the 
veteran again claimed entitlement to VA benefits based on 
PTSD.  At a Decision Review Officer hearing, the Veteran 
described specific stressors.  Upon VA examination in January 
1998, the Veteran also related specific combat stressors and 
PTSD was diagnosed.  The RO also received a DD215 showing the 
receipt of a Combat Action Ribbon.  By rating decision dated 
in January 1998, the RO granted service connection for PTSD 
and assigned a 30 percent rating, effective March 21, 1997.  
A 100 percent disability rating for PTSD was assigned 
effective September 21, 1999.  The Board denied an appeal for 
entitlement to an effective date prior to March 21, 1997, for 
the grant of service connection for PTSD in a May 2001 
decision.  

The May 2001 Board decision only addressed the issue of 
earlier effective date and did not address any claims of CUE 
in prior RO rating decision as none had been made.  
Specifically, the record reflects that the veteran failed to 
perfect an appeal of the May 1987 rating decision denying 
service connection for PTSD or the January 1998 rating 
decision assigning an effective date of March 31, 1997, for 
service connection for PTSD.  Moreover, the veteran had not 
expressed an intent to claim, or identified a basis for a 
claim of, CUE in either of the prior RO decisions.  See 
38 C.F.R. § 3.105(a); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

Notwithstanding the foregoing, the Board notes that, based 
upon the current case law, once an effective date has become 
final, a claimant's only recourse is to have the final 
decision revised on the grounds of clear and unmistakable 
error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In 
October 2005, the Veteran's attorney filed a claim which 
requested revision of the May 1987 RO rating decision which 
denied service connection for PTSD on the basis of CUE.  This 
has resulted in the current appeal.

II.  Law and Analysis

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE. 38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2008).  To establish a valid CUE claim, a 
claimant must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  However, the claimant must assert more than 
a disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 
6 Vet. App. 40 (1993).  If the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 
2003).

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it be a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

The Veteran's attorney has essentially made two assertions 
with respect to a claim of CUE in the May 1987 RO rating 
decision.  First, he claims that the evidence of record at 
the time of the May 1987 rating decision clearly established 
that the Veteran had engaged in combat with the enemy.  Then 
he asserts that because of this combat service the Veteran 
was entitled to service connection for PTSD on 
"presumptive" basis pursuant to 38 U.S.C.A. § 1154(b).  

As noted above, the law and regulations existent at the time 
of the May 1987 RO rating decision are controlling, and must 
have been in incorrectly applied for CUE to have existed.  
Russell v. Principi, 3 Vet. App. 310 (1992).  The rating 
decision in question was in May 1987, different laws and 
regulations than those presently in effect were controlling 
at the time.  

The basic concept of service connection has not changed since 
1987.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C. § 310 (1982); 38 C.F.R. 
§ 3.304 (1986); See also, 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  

However, the statutory and regulatory provisions with respect 
to service connection for PTSD were quite different in 1987.  
Specifically, the regulations specific to claims for service 
connection for PTSD contained at 38 C.F.R. § 3.304(f) did not 
exist in 1987.  Rather, VA regulations required 
substantiation of a psychiatric diagnosis in accordance with 
the 1986 edition of the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS.  See 38 C.F.R. §§ 4.125, 4.126, 4.132, Diagnostic 
Code 9411 (1986).  Also, the regulations acknowledged that 
there were certain mental disorders incurred during war as 
the result of such experiences as an incident of battle or 
enemy action; bombing; shipwreck; imprisonment; exhaustion; 
or prolonged operational fatigue.  The regulations recognized 
that these experiences could result in a "gross stress 
reaction" variously diagnosed as combat fatigue, exhaustion, 
or other special terms.  See 38 C.F.R. § 4.131 (1986).  The 
rating schedule also contained a Diagnostic Code for PTSD at 
the time of the 1987 rating decision .  See 38 C.F.R. §  
4.132, Diagnostic Code 9411 (1986). 

The Veteran's attorney continuously referenced 38 U.S.C.A. 
§ 1154 (b) in his arguments with respect to his allegations 
of CUE in the 1987 rating decision.  However, 38 U.S.C.A. 
§ 1154 (b) did not exist in 1987.  Rather the controlling law 
was 38 U.S.C. § 354(b) (1982).  This is essentially identical 
to the present law and requires consideration to be accorded 
time, place and circumstances of a Veteran's service. In the 
case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C. § 354(b) (1982); 38 C.F.R. § 3.304(d) 
(1986); compare, 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).

The Veteran's attorney claims that this provision creates a 
basis for "presumptive" service connection or a "combat 
presumption."  However, the Board notes that the pertinent 
case law interpreting this provision provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability, and 
that the appellant is required to meet the evidentiary burden 
as to service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

The Board notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) found that while § 1154(b) relaxes the evidentiary 
burden for a combat veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that the combat veteran's disease or 
injury is automatically service-connected.  The veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.  

The Board notes that the Veteran's attorney has specifically 
asserted a claim of CUE which requires that the alleged error 
be considered with respect to the law and regulations in 
existence at the time of the 1987 rating decision.  Russell 
v. Principi, 3 Vet. App. 310 (1992).  However, the attorney 
did not cite to the law or regulations in effect at the time.  
Rather, he has made arguments in multiple written documents 
that 38 U.S.C.A. § 1154(b) (West 2002), and by implication 
38 U.S.C. § 354(b) (1982), create a presumptive basis for 
which service connection for PTSD was warranted at the time 
of the May 1987 rating decision.  As noted above, both the 
Federal Circuit and the Veterans Court have specifically held 
that 38 U.S.C. § 1154(b) does not create a presumption.  See 
Collette 82 F.3d at 392 (1996); Dalton 21 Vet. App.  at  37 
(2007).  

The Veteran's attorney also asserts that the evidence of 
record in May 1987 clearly established that the Veteran had 
engaged in combat with the enemy.  At the time there were 
three documents of record:  the Veteran's DD 214, page 3 of 
the Veteran's service personnel records; and page 9 of the 
Veteran's service personnel records.  These records showed 
service in Vietnam; had combat military specialties of 
rifleman and scout-sniper; and participation in two periods 
of defense of Da Nang and one operation.  However, there was 
no specific indication of any personal award which was 
indicative of combat service.  The Board notes that the 
Veteran was Marine who served in Vietnam after February 1969.  
As such, if he had served in combat, a Combat Action Ribbon 
should have been awarded.  Evidence of this award was not of 
record at the time of the May 1987 rating decision.  

The Board notes that the record reveals that, as of the May 
1987 rating decision, the RO had requested information with 
respect to stressors during service and received little, if 
any useful information from the Veteran.  The RO ultimately 
determined that the diagnoses of PTSD in the 1987 VA medical 
treatment records and the 1987 Compensation and Pension 
examination report were not valid as they were not based upon 
sufficiently described stressors.  

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
held that the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140-41.  However, the Court recognized that prior to 
this holding, as in the May 1987 rating decision, such a 
determinations were made by rating personnel.  Moreover, this 
case still held that the occurrence of the stressor was still 
a factual matter to be determined by the evidence.  Id. at 
145-147.  

The Veteran's attorney asserts that that evidence of record 
at the time of the May 1987 rating decision clearly 
established that he was a combat Veteran, and that the 
Veteran had diagnoses of PTSD based upon combat stressors.  
The RO found that the evidence of record at that time did not 
clearly establish service in combat, nor were the diagnoses 
of PTSD of record based upon sufficient stressors.  This is 
merely a disagreement with how the RO evaluated the facts 
before it and does not arise to the level of CUE.  Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377, 384 (1994).  The evidence submitted in connection with 
the later claim to reopen did include evidence showing the 
receipt of a Combat Action Ribbon, details from the Veteran 
concerning combat-related stressors, and a diagnosis of PTSD 
based upon the stressors.  

The Board acknowledges that the evidence of record at the 
time of the May 1987 rating decision, specifically the 
service personnel records, may have triggered some duty to 
assist in verification of combat service and stressors under 
the controlling VA instructions at the time.  See Manual M21-
1 Change 415 (January 15, 1986).  However, VA's failure in 
the duty to assist cannot constitute CUE.  See Cook v. 
Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The May 1987 RO rating decision was supported by the evidence 
then of record, and was consistent with the applicable law 
and regulations extant at that time as to the denial of which 
denied service connection for PTSD.  There was no CUE in 
regard to that issue.  Accordingly, the appeal must be 
denied.  

In deciding the appellant's CUE claim, the Board has 
considered the Veteran's Claims Assistance Act of 2000 (VCAA) 
for possible application.  Claims for CUE must be decided 
based on the evidence of record as they are based on a 
request for a revision of a previous decision.  As such, the 
Court has held that the duties to assist and notify under the 
VCAA are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001); Parker v. Principi, 
15 Vet. App. 407, 412 (2002).


ORDER

There was no CUE in the rating decision of May 20, 1987, 
which denied entitlement to service connection for PTSD.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


